Citation Nr: 0729118	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  04-13 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1974 
to September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The veteran testified at a Board hearing in June 2007; at 
that time, he withdrew his claim for entitlement to an 
increased rating for service-connected right hand scar.  The 
veteran apparently still has a claim pending for service 
connection for a right hand disability, which the current 
claims file does not show to have been adjudicated.  That 
issue is referred to the RO for appropriate action


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran has 
a current diagnosis of cervical disk disease.

2.  Competent medical evidence of record does not show a 
relationship between the veteran's cervical spine disability 
and any event, injury, or disease occurring during his active 
duty service, or to his service-connected bilateral knee and 
ankle conditions.

CONCLUSION OF LAW

The criteria for service connection for a cervical spine 
disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In two letters, dated in May 2002 and May 2005, the RO 
satisfied VA's foregoing notice requirements such that a 
reasonable person could be expected to understand what was 
needed to substantiate his claim, and thus the essential 
fairness of the adjudication was not frustrated.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
No. 04-1009 (U.S. Vet. App. Apr. 23, 2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
April 2006 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in August 2002, he was afforded a formal VA 
examination to assess the existence, etiology, and severity 
of any upper back disability.  As such, the Board finds that 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claim.  

Background & Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310. Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The veteran contends that his cervical spine disability is a 
result of various injuries he incurred during service.  In 
his statements and testimony, the veteran indicated that he 
fell while repelling off a helicopter in 1985 or 1987, and 
that he was in a truck that turned over in Korea in 1989.  
The veteran's service medical records do not reflect that he 
sustained any injuries as the result of helicopter- or motor 
vehicle-related events throughout his twenty years of 
service.  

Service medical records dated in May 1983 show that the 
veteran sought treatment for left upper back pain and was 
diagnosed with a muscle strain.  This is the only complaint 
relating to the veteran's back noted during his military 
service, and it is dated at least two years prior to the 
injuries alleged by the veteran.  Moreover, the complaints 
are not particular to the cervical spine.   In January 1986, 
he was seen for a periodic examination, at which time no 
abnormalities as to his back or spine were noted.  A 
September 1990 MRI of the veteran's lumbar spine, taken 
during the course of treatment for his bilateral feet cavus 
deformities, shows that the lumbar spine was normal.  
Finally, the veteran's separation examination, dated in April 
1994, does not note any abnormalities as to the back or 
spine.

By way of reference, the Board notes that the veteran was 
seen in May 1996 and September 1999 for VA examinations in 
connection with other claims.  Reports from each of these 
examinations indicate that the veteran's back was normal and 
that he had full range of motion.  

Private medical records, dated in January 1998, reflect that 
the veteran sustained various injuries as the result of a 
motor vehicle accident.  At that time, the veteran's cervical 
spine was "clear;" he had full range of motion; and there 
was no ecchymoses, bruits, or tenderness to palpation or 
axial loading.  In March 1998, private radiology reports show 
that the veteran had "mild disc space narrowing at C4/5 and 
C5/6," as well as "bulging of the annulus and/or mild 
central herniation of nucleus pulposus at C6/7 and C7/TI."

A VA radiology report, dated in September 2000, reflects that 
there was some mal-alignment between the C5 and C6 vertebra.  
The physician diagnosed the veteran as having localized 
degenerative joint disease in this area.

A VA examination was conducted in August 2002.  At that time, 
the veteran surmised that three injuries affected his current 
back condition; these included a 60 foot fall while repelling 
off a helicopter, a 1989 truck accident in Korea, and A motor 
vehicle accident in 1998.  He indicated to the examiner that 
he did not seek medical attention following the 1989 truck 
accident because he was a "sergeant in the Army and 
sergeants did not seek medical attention."  The examiner 
found that the veteran had limited range of motion of his 
cervical spine, but also noted his doubt that the veteran was 
cooperating for the examination when requested to perform 
specific maneuvers.  He diagnosed the veteran as having 
cervical disk disease.  The examiner opined that the 
veteran's current disability was not the result of any 
service injury, but rather, was related to the January 1998 
motor vehicle accident.  

The Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant. 38 U.S.C.A. § 5107 ; 38 
C.F.R. § 3.102.  

The Board notes that the appellant is competent to testify 
about what he has experienced with regard to how and when 
injuries sustained in service occurred, and the symptoms he 
has experienced since that time.  See 38 C.F.R. § 3.159 
(a)(2).  There exists no evidence in the veteran's service 
medical records indicating that he sustained injuries from 
any helicopter- or motor vehicle-related accidents.  
Furthermore, in regard to the veteran's statements to the 
August 2002 VA examiner that "sergeants did not seek medical 
attention," the Board observes the veteran's 20 years of 
service medical records on file.  These documents show that 
the veteran sought treatment for a variety of ailments during 
his active duty service.  As noted above, the only occasion 
on which the veteran sought treatment for a back injury was 
in May 1983.  At no time over the next 11 years of service 
did the veteran report any further back complaints or seek 
treatment for his back, even though he had ample opportunity 
during several medical examinations.  This evidence, or lack 
thereof, weighs heavily against the veteran's contention of 
having upper back pain since the time of his alleged service 
injuries.  

In summary, the August 2002 VA examiner specifically opined 
that the veteran veteran's current upper back disability was 
due to the January 1998 car accident and was not the result 
of any injury or event during his military service.  The 
March 1998 medical record is the earliest evidence of an 
actual cervical spine disability.  See 38 C.F.R. § 3.303(b).  
This entry shows that the veteran incurred an intervening 
injury to his upper back nearly four years after his service 
discharge.  Moreover, the VA and private medical evidence of 
record does not reflect any professional opinion that the 
veteran's current upper back disability is the result of his 
active duty service, or his service-connected bilateral knee 
or ankle disabilities.

In light of the foregoing, the Board finds that the 
preponderance of the evidence against the grant of service 
connection for an upper back disability; thus the veteran's 
claim must be denied.  

The Board does not question the sincerity of the veteran's 
conviction that his upper back disability is related to 
service, or his service connected disabilities.  However, 
while he is competent to report his symptoms, his assertions 
are not supported by the objective evidence from service and 
thereafter which do not reflect the presence of a chronic 
upper back disorder since service or that his current back 
disability is related to any injury in service.  His 
assertions alone are not persuasive.  In addition, as a lay 
person, he is not competent to provide a medical etiology 
merely by his own assertions because such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see Duenas v. 
Principi, 18 Vet. App. 512, 520 (2004); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Since the veteran 
is not professionally qualified to provide a medical opinion, 
and because there exists no medical evidence providing such a 
nexus between the veteran's current diagnosis and his 
military service or service-connected disabilities, there is 
no competent evidence upon which to establish service 
connection for this claim.

ORDER

Service connection for a cervical spine disability is denied.

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


